DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2010/0152989) in view of Price (US 2007/0090962).  All reference is to Smith unless indicated otherwise.

Regarding Claim 1 (Original), Smith teaches a brake control unit comprising:
a processor [fig. 8 @40 and fig. 9 @66 are linked by RF connections 42 and 72 and construed as the processor for brake control 10 (fig. 1 @10)];
a display [fig. 8 @28] coupled to the processor [fig. 8 @40],
Smith does not teach a light sensor [fig. 2 @108] coupled to a processor [fig. 2 @132] and configured to operatively sense ambient light [¶0016, “an ambient light sensor 108”]; and 
a display [fig. 2 @104] comprising at least one light source [fig. 2 @138, ¶0005, “cool cathode florescent light (CCFL)”] that illuminates the display, wherein
the processor is configured to operatively adjust a brightness of the at least one light source based at least in part on an intensity of the sensed ambient light
 a light sensor [fig. 2 @108] coupled to the processor [fig. 2 @132] and configured to operatively sense ambient light [¶0016, “an ambient light sensor 108”]; and 
a display [fig. 2 @104] comprising at least one light source [fig. 2 @138, ¶0005, “cool cathode florescent light (CCFL)”] that illuminates the display, wherein 
the processor is configured to operatively adjust a brightness of the at least one light source based at least in part on an intensity of the sensed ambient light [¶0018, “The EC/SIO 132 has firmware that automatically adjusts the brightness output from display 104 to compensate for the detected ambient light level”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of adjusting display brightness based on sensed ambient light intensity, as taught by Price, into the brake control unit taught by Smith, in order to automatically adjust the display brightness to reduce user eye strain and improve the display readability.

Regarding Claim 3 (Original), Smith in view of Price teaches the brake control unit of Claim 1, wherein 
the processor applies a transfer function that generates a brightness setting for the at least one light based on the intensity of the sensed ambient light [Price: ¶0025, “FIG. 3 is a graphical illustration of nominal brightness adjustments 142 which have a substantially linear relationship to detected ambient light”].

Claim 10 (Original), Smith in view of Price teaches the brake control unit of Claim 1, further comprising 
an accelerometer [fig. 9 @68] coupled to the processor [fig. 8 @40 and fig. 9 @66 are linked by RF connections 42 and 72 and construed as the processor for brake control 10 (fig. 1 @10)] wherein 
the processor [fig. 9 @66] operatively adjusts a signal to be sent to brakes of a towed vehicle based on output of the accelerometer [¶0059, “Through the use of the accelerometer 68, the brake controller 10 may determine the towing vehicle's rate of deceleration and then apply the trailer brakes to match.  The proportional brake controller 10 delivers power to the trailer brakes in direct relationship to the actual physical deceleration of the towing vehicle.

Regarding Claim 11 (Original), Smith in view of Price teaches the brake control unit of Claim 10, wherein 
the processor [fig. 8 @40] operatively controls the at least one light to display [Price: a display [fig. 2 @104] comprising at least one light source [fig. 2 @138] information associated with the signal to be sent to the brakes of the towed vehicle [¶0039, “System feedback and operator input, such as trailer connection, output voltage, and diagnostic information may be displayed on the hand control unit's 20 display 28.  The gain wheel 22 setting and relative trailer braking power during a braking event may be provided to the operator through the hand control unit's 20 display 28”].

Claim 12 (Original), Smith teaches a brake control system for controlling brakes of a towed vehicle [abstract], the brake control system comprising:
a housing [fig. 2 @18];
a display [fig. 2 @28; ¶0039, “The display 28 may be of any appropriate shape, size or type, such as a generally rectangular, square or circular shaped, two character, seven segment LED display 28”] positioned on or within the housing [fig. 2 illustrates claimed structure]; wherein 
a processor [fig. 8 @40] is configured [¶0033, “The microprocessor 40 may receive, store and transmit the manual control settings from the user adjustment of the knob 26 to the power control module 50 via a communications link between the respective RF modules 42, 72”] to initiate application of brakes of a towed vehicle [¶0032, “The manual control or knob 26 of the hand control unit 10 may be operable to actuate the towed vehicle's brakes when the user moves the knob 26 from a rest position”]
Smith does not teach a light sensor disposed proximal to the display; and a processor configured to operatively determine a brightness for the display based on output of the light sensor
Price teaches a light sensor [figs. 1 and 2 @108] disposed proximal to the display [fig. 1 illustrates claimed structure]; and 
a processor configured to operatively determine a brightness for the display based on output of the light sensor [¶0018, “The EC/SIO 132 has firmware that automatically adjusts the brightness output from display 104 to compensate for the detected ambient light level”]


Regarding Claim 13 (Original), Smith in view of Price teaches the brake control system of Claim 12, further comprising 
a brake load switching circuit [fig. 9 @66] configured to selectively apply or adjust a signal to be sent to a brake load [¶0063, “The microprocessor 66 may then use the brake control parameters inputted by the user in conjunction with deceleration data measured by the accelerometer 68 in a software algorithm to calculate the deceleration rate of the combined towing and towed vehicles to generate a Pulse Width Modulated (PWM) brake output voltage, which may be supplied to the power output devices 70”] from the processor [fig. 8 @40, supplies user brake control signal].

Regarding Claim 14 (Original), Smith in view of Price teaches the brake controller of Claim 12, further comprising 
a display driver [Price: fig. 2 @134] communicatively coupled to the processor [fig. 2 @132] and 
configured to operative control the brightness of the display based on input from the processor [¶0019, “The GPU 134 is operable to provide DPST backlight image adaptation (BIA) adjustments to the inverter”].

Regarding Claim 15 (Original), Smith teaches a method comprising:
a brake control unit [fig. 2 @20] comprising a processor [fig. 8 @40], and a display [fig. 8 @28];
Smith does not teach measuring ambient light with a light sensor, the display comprises a light source, and determining, by the processor, a brightness for the display based on the measured ambient light; generating, by the processor, a signal to adjust the brightness; and
adjusting the brightness of the display based on the generated signal to adjust the brightness.
Price teaches measuring ambient light with a light sensor, 
a display [fig. 2 @104] comprises a light source [fig. 2 @138, ¶0005, “cool cathode florescent light (CCFL)”], and 
determining, by the processor [¶0025, “FIG. 3 is a graphical illustration of nominal brightness adjustments 142 which have a substantially linear relationship to detected ambient light”] a brightness for the display [fig. 3 @Brightness Output] based on the measured ambient light [fig. 3 @Ambient Light]; 
generating, by the processor, a signal [¶0018 teaches inverter control signal] to adjust the brightness; and
adjusting the brightness of the display based on the generated signal to adjust the brightness [¶0018, “The EC/SIO 132 has firmware that automatically adjusts the brightness output from display 104 to compensate for the detected ambient light level.  The EC/SIO 132 manages the brightness of the display 104 by controlling 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of adjusting display brightness based on sensed ambient light intensity, as taught by Price, into the brake control unit taught by Smith, in order to automatically adjust the display brightness to reduce user eye strain and improve the display readability.

Regarding Claim 19 (Original), Smith in view of Price teaches the method of Claim 15, further comprising 
receiving user input associated [construed as user preferences] with the brightness of the display, wherein 
determining a brightness of the display is further based on the user input.  [Price: ¶0025, “FIG. 3 is a graphical illustration of nominal brightness adjustments 142 which have a substantially linear relationship to detected ambient light.  Preference based brightness adjustments 144 have a non-linear relationship relative to the detected ambient light with the user preferences for various levels of ambient light changing the brightness output compared with the nominal ambient light brightness adjustment”].

Regarding Claim 20 (Original), Smith in view of Price teaches the method of Claim 15, further comprising providing the light sensor [Price: fig. 1 @108] proximal [Price: fig. 1 illustrates the claimed arrangement] to the display [Price: fig. 1 @104]. 

Claims 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Price and Hotelling (US 2005/0051708).  All reference is to Smith unless indicated otherwise.

Regarding Claim 2 (Original) Smith in view of Price teaches the brake control unit of Claim 1
Smith in view of Price does not teach the processor determines the intensity of the sensed ambient light based on at least two readings of the light sensor
Hotelling teaches a processor determines the intensity of sensed ambient light based on at least two readings of a light sensor [¶0005, “In step 100, measurements from the left sensor 12 of the laptop computer 10 are digitally sampled.  Typically, about six samples are taken in quick succession”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of taking multiple sensor readings to determine the ambient light intensity, as taught by Hotelling, into the brake control unit taught by Smith in view of Price, in order to obtain an accurate and reliable measurement of the actual ambient light intensity.

Regarding Claim 17 (Original), Smith in view of Price teaches the method of Claim 15
Smith in view of Price does not teach filtering output of the light sensor by the processor via an averaging function
iltering output of a light sensor by a processor via an averaging function [¶0005, “in step 104 the remaining samples are averaged to determine an average ambient light level”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of taking multiple sensor readings to determine an average ambient light intensity, as taught by Hotelling, into the brake control unit taught by Smith in view of Price, in order to obtain an accurate and reliable measurement of the actual ambient light intensity..

Regarding Claim 18 (Original), Smith in view of Price and Hotelling teaches the method of Claim 17, further comprising 
storing a history of readings of the light sensor in memory [Hotelling: ¶0005, “In step 100, measurements from the left sensor 12 of the laptop computer 10 are digitally sampled.  Typically, about six samples are taken in quick succession.  In step 102, the high and low samples … are discarded, and in step 104 the remaining samples are averaged to determine an average ambient light level”, ¶0006, “In step 106, the value of the average ambient light level is compared to a previous average value that has been determined … in a previous cycle”].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Price and Kerr (US 2014/0021869).  All reference is to Smith unless indicated otherwise.

Claim 7 (Original), Smith in view of Price teaches the brake control unit of Claim 1
 Smith in view of Price does not teach the light sensor comprises at least one of a phototransistor or a photoresistor
Kerr teaches a light sensor [fig. 1 @106] comprises at least one of a phototransistor or a photoresistor [¶0031, “This type of light is sometimes referred to as " ambient light.”  By way of example, the light sensor 106 may correspond to a photodiode, phototransistor, photoresistor or the like”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the use of a phototransistor or photoresistor as an ambient light sensor, as taught by Kerr, into the brake control unit taught by Smith in view of Price, in order to reduce device cost by using commonly available and inexpensive components to measure the ambient light.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Price and Zou (US 2018/0090077).  All reference is to Smith unless indicated otherwise.

Regarding Claim 8 (Original), Smith in view of Price teaches the brake control unit of Claim 1
Smith in view of Price does not teach the processor modulates a duty cycle of a pulse width modulated signal sent to a display to adjust the brightness
 a processor modulates a duty cycle of a pulse width modulated signal sent to the display to adjust brightness [¶0007, “the backlight driving unit comprises a Pulse-Width Modulation (PWM) module and a Pulse-Frequency Modulation (PFM) module, and one of the PWM module and the PFM module modulates the backlight driving signal during one display period to form a driving power supply to be supplied to the backlight module”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate PWM to control the power supplied to control the brightness of a display, as taught by Zou, into the brake control unit taught by Smith in view of Price, in order to improve the efficiency of the display dimming process. 

Regarding Claim 9 (Original), Smith in view of Price teaches the brake control unit of Claim 1
Smith in view of Price does not teach the processor adjusts a frequency of a signal sent to the display to adjust the brightness
Zou teaches a processor adjusts a frequency of a signal sent to a display to adjust the brightness [¶0007, “the backlight driving unit comprises a Pulse-Width Modulation (PWM) module and a Pulse-Frequency Modulation (PFM) module, and one of the PWM module and the PFM module modulates the backlight driving signal during one display period to form a driving power supply to be supplied to the backlight module”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate PWM to control the power supplied to control the brightness . 

Claims 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Price and Li (US 2017/0053604).  All reference is to Smith unless indicated otherwise.

Regarding Claims 4 and 5 (Original), Smith in view of Price teaches the brake control unit of Claim 3
Smith in view of Price does not teach the transfer function is based at least in part on a position of the light sensor
Li teaches the transfer function [relationship between sensed ambient light and display brightness, first function is backlight set to reference brightness value (fig. 1 @106), second function is (fig. 1 @103)] is based at least in part on a position [construed as orientation with respect to environmental light sources] of the light sensor [fig. 1 @102 Yes is first function, fig. 1 @102 No is a second function].
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of calculating display brightness based on the position or orientation of a light sensor, as taught by Li, into the brake control unit taught by Smith in view of Price, in order to compensate for the estimated validity of the ambient light measurement used to correct the display brightness and thereby adjust the display brightness to a desired level without using an inaccurate ambient light reading.

Regarding Claim 16 (Original), Smith in view of Price teaches the method of Claim 15
Smith in view of Price does not teach determining the brightness based at least in part on at least one of an orientation or position of the light sensor
Li teaches determining the brightness [fig. 1 @106 or fig. 1 @103] based at least in part on at least one of an orientation or position of the light sensor  [fig. 1 @102 Yes or No]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of calculating display brightness based on the position or orientation of a light sensor, as taught by Li, into the brake control unit taught by Smith in view of Price, in order to compensate for the estimated validity of the ambient light measurement used to correct the display brightness and thereby adjust the display brightness to a desired level without using an inaccurate ambient light reading.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Price and Zheng (US 2014/0132578).  All reference is to Smith unless indicated otherwise.

Regarding Claim 6 (Original), Smith in view of Price teaches the brake control unit of Claim 3 
a lens disposed over the light sensor and wherein the transfer function is based at least in part on parameters associated with the lens.
Zheng teaches a lens [¶0062, “Optical filter structures such as a green filter and a red filter formed on top of the green filter may be placed over first photosensor 200 to prevent light in the visible spectrum from passing through to the silicon] disposed over the light sensor [fig. 7 @52] and wherein 
the transfer function [relationship between ambient light sensor and display brightness] is based at least in part on parameters associated with the lens [¶0064 teaches computing the amount of IR light in the ambient environment as a ratio of measured light, then calculating an ambient light compensation factor based on the ratio.  The ratio and the compensation factor is based on the optical filter structures removing all visible light from the IR sensor.  The final ambient light level which determines the display brightness is based on the characteristics of the optical filter structures]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of using a lens to alter the ambient light directed to a light sensor and then including the characteristics of the lens to determine the sensed value of ambient light and the resultant display brightness, as taught by Zheng, into the brake control unit taught by Smith in view of Price, in order to calculate display brightness on visible ambient light in the visible spectrum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.